ORDER PER CURIAM.' David Alexander (“Appellant”) filed a motion pursuant to Rule 74.06(b)(4) claiming that the court’s judgment on his Rule 29.15 motion for post-conviction relief was void. In Appellant’s sole point on appeal, Appellant claims the PCR judgment is void due to either the PCR motion court’s lack of subject matter jurisdiction or because the PCR motion court “acted in a manner inconsistent with due process of law.” After reviewing the parties’ arguments and relevant case law, we find that the PCR court had subject matter jurisdiction to hear Appellant’s claims, Appellant was not denied due process, and a motion under Rule 74.06(b)(4) is not available to challenge a PCR judgment. Accordingly, we affirm the trial court. No jurisprudential purpose would be served by a written opinion. Wé have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).